Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koslar (US 4210862).
Regarding claim 1, Koslar at least fig. 1 discloses a battery probe set, comprising:
a first probe assembly [Fig. 1, upper probe], comprising:
a first probe tip [metal point 14, col. 3, ln 66-67];
a first housing [handle 1] configured with a first gripping portion [side of a handle 1 which is embraced by hand, see col. 2, ln 54-55 and col. 3, ln 60-62 where handles 1 and 2 represents housing or housings];
a first electronic circuitry [wires of 11, 12 and 18 as an example] within the first housing; and
a first probe stem [right part of element 14] configured to mechanically couple to a first end [end of 1 near 11, 12 as shown] of the first housing;
a second probe assembly [fig. 1, bottom probe], comprising:
a second probe tip [contact point 15, col. 4, ln 1-2]; and
a second housing [handle 2] configured with a second gripping portion [side of a handle 2 which is embraced by hand, see col. 2, ln 54-55 and col. 3, ln 60-62 where handles 1 and 2 represents housing or housings];
a second electronic circuitry [line 10, wire for 4, 3, as an example] within the second housing; and
a second probe stem [right part of element 15] configured to mechanically couple to a first end [portion of 2 between 14 and 5 as shown] of the second housing.
Regarding claim 2, Koslar at least fig. 1 discloses battery probe set of claim 1, wherein at least one of the first probe tip or the second probe tip is configured with a probe light [11, 12].
Regarding claim 13, Koslar disclose the battery probe set of claim 1. Koslar further discloses comprising: a probe light (col 1, In 28- the light output of two luminescent; col 4, 17-19- The cold conductor 18 is connected in series to the antiparallel arrangement of the luminescent diodes 11 and 12); and a battery box (corresponding to the space of the handle where the battery 3 is stored) disposed
within at least one of the first gripping portion or the second gripping portion configured to store a battery (col 4, In 7-11- In the handle 2 there is also accommodated a battery 3 and a protective diode 4 which, together with the circuit elements contained in the handle, are wired in accordance with the circuit diagram in FIG. 2.), wherein the battery is configured to power the probe light (col 2, In 33-35- battery and a protective diode is connected in series with the anti-parallel arrangement of the luminescent diodes).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Koslar as applied to claim 1 above, and further in view of Jaite et al. (US 2010/0213961 A1), hereafter Jaite.
Regarding claim 6, Koslar discloses all the elements including the first probe stem and the second probe stem. Koslar is silent about said at least one of first probe stem or the second probe stem is configured to be replaceable between probe stems of different lengths. Jaite, drawn to a probe, discloses probe stem is configured to be replaceable between probe stems of different lengths (Fig. 2B shows probe stems of different lengths; para [0006]- a probe detachably coupled to the handle's first end; para [0029]- The probes 118 can include a standard probe 115A, an extended reach probe 1188, a piercing probe 118C, or a precision probe 118D. However, any probe of any size or configuration can be used.). It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine replaceable between probe stems of different lengths, disclosed by Jaite, to the first probe stem or the second probe stem disclosed by Koslar to broaden the usage in various testing situation (See Jaite, para [0029]- FIG. 2B illustrates the various probes 118 that can be used in the various embodiments of the invention.)
Regarding claim 7, Koslar disclose the battery probe set of claim 1, but fail to disclose wherein at least one of the first probe stem and/or the second probe stem has a length of greater than 750 mm. Jaite, drawn to a probe, discloses probe stem is configured to be replaceable between probe stems with lengths (Fig. 2B shows probe stems of different lengths; para (0006)- a probe detachably coupled to the handle's first end; para [0029]- The probes 418 can include a standard probe 115A, an extended reach probe 118B, a piercing probe 118C, or a precision probe 118D. However, any probe of any size or configuration can be used.). It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine replaceable between probe stems of different lengths, disclosed by Jaite, to the first probe stem or the second probe stem disclosed by Koslar to broaden the usage in various testing situation (See Jaite, para [0029]- FIG. 2B illustrates the various probes 118 that can be used in the various embodiments of the invention.). Although Jaite doesn't specifically disclose at least one of the first probe stem and/or the second probe stem has a length of greater than 750 mm, it would have been obvious to a person having ordinary skill in the art before the effective filing date to have at least one of the first probe stem and/or the second probe stem has a length of greater than 750 mm, for when the general conditions of a claim are disclosed by the prior art it is not inventive to discover an optimum or workable range by routine experimentation (See Jaite, para [0029]- any probe of any size or configuration can be used.). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").

Claim(s) 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Koslar as applied to claim 1 above, and further in view of Nolan (US 4540940 A).
Regarding claim 8, Koslar disclose the battery probe set of claim 1. Koslar is silent about the first probe tip is configured with a conductive pin communicatively coupled to the first conductive path oriented at an angle of approximately 45° relative to the first probe stem. Koslar further discloses wherein the first probe tip is configured with a conductive pin communicatively coupled to the first conductive path (Fig. 1 shows left part of element 14 is pin shape; col 3, In 66-67- The metal point 14 at one end of the handle 1 serves as contact element between the test device and the line, col 4, in 16-28). Nolan further discloses probe tip (Fig. 1 element 26) oriented at an angle relative to the first probe stem (Fig. 2 element 18) (col 2, In 24-30- Body member 12 has a threaded stud 18 mounted in one end thereof which is adapted to threadably receive any of the probes 20...Probe 20 includes an angularly extending tip 26). It would have been obvious to a person having ordinary skill in the art to combine angularly extending tip disclosed by Nolan to the tip disclosed by Koslar to facilitate and expedite testing (See Nolan, col 1, In 36-37). Although Nolan doesn't specifically disclose oriented at an angle of approximately 45 degree relative to the first probe stem, it would have been obvious to a person having ordinary skill in the art before the effective filing date to have oriented at an angle of approximately 45 degree relative to the first probe stem, for when the general conditions of a claim are disclosed by the prior art it is not inventive to discover an optimum or workable range by routine experimentation (See Nolan, col 2, In 30- Probe 2U includes an angularly extending tip 26). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").
Regarding claim 9, Koslar disclose the battery probe set of claim 1. Koslar is silent about said first probe tip is configured with a conductive pin communicatively coupled to the first conductive path oriented at an angle of approximately 30° relative to the first probe stem. Koslar further discloses wherein the first probe tip is configured with a conductive pin communicatively coupled to the first conductive path (Fig. 1 shows left part of element 14 is pin shape; col 3, In 66-67- The metal point 14 at one end of the handle 1 serves as contact element between the test device and the line, col 4, In 16-28). Nolan further discloses probe tip (Fig. 1 element 26) oriented at an angle relative to the first probe stem (Fig. 2 element 18) (col 2, In 24-30- Body member 12 has a threaded stud 18 mounted in one end thereof which is adapted to threadably receive any of the probes 20...Probe 20 includes an angularly extending tip 26). It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine angularly extending tip disclosed by Nolan to the tip disclosed by Koslar to facilitate and expedite testing (See Nolan, col 1, In 36-37). Although Nolan doesn't specifically disclose oriented at an angle of approximately 30 degree relative to the first probe stem, it would have been obvious to a person having ordinary skill in the art before the effective filing date to have oriented at an angle of approximately 30 degree relative to the first probe stem, for when the general conditions of a claim are disclosed by the prior art it is not inventive to discover an optimum or workable range by routine experimentation (See Nolan, col 2, In 30- Probe 20 includes an angularly extending tip 26). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").
Regarding claim 10, Koslar disclose the battery probe set of claim 1. Koslar is silent about the first probe tip is configured to be replaceable between first probe tips with conductive pins of different angles relative to the first probe stem. Nolan discloses wherein the first probe tip is configured to be replaceable between first probe tips (Fig. 1 element 20, 22, 24) with conductive pins (Fig. 1, element 26, 28, 30) of different angles relative to the first probe stem (Fig. 2, element 18) (col 2, In 24-30- Body member 12 has a threaded stud 18 mounted in one end thereof which is adapted to threadably receive any of the probes 20, 22 or 24...Probe 20 includes an angularly extending tip 26 while the tip 28 of probe 22 is straight. Tip 30 of probe 24 is flexible to enable the probe). It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine replaceable tips disclosed by Nolan to the tip disclosed by Koslar to facilitate and expedite testing (See Nolan, col 1, In 36-37).
Regarding claim 11, Koslar in view of Nolan disclose the battery probe set of claim 10. Koslar further discloses wherein the conductive pin includes a sharp point configured to impinge upon a battery terminal (Fig. 1 shows conductive pin with a sharp point; col 3, In 66-67- The metal point 14 at one end of the handle 1 serves as contact element).

Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Koslar as applied to claim 1 above, and further in view of Cataldi et al. (US 5059895), hereafter Cataldi.
Regarding claim 14, Koslar disclose the battery probe set of claim 1. Koslar further discloses wherein the first probe tip further comprises a trigger mechanism (Fig. 1, element 5), a battery terminal (col 4, In 12-13- The battery, the protective diode and the keying switch 5 can also be accommodated in the handle 1; col 4, in 16-27). Koslar fail to disclose wherein the trigger mechanism is activated by pressing the first probe tip against a battery terminal. Cataldi, drawn to a battery tester, discloses wherein the trigger mechanism is activated by pressing an element against a battery terminal (col 4, In 27-41- A reversible pressure sensitive membrane switch built into the battery label layers to contact the positive terminal of the battery...Activation of the voltmeter occurs when pressure is applied on the flexible upper layer of the label layer above the end of conductive layer above the hole in the dielectric layer. The pressure causes the conductive layer to make electrical contact with the battery can through the dielectric layer. Rigidity and springback in the label layer causes the connection to be broken when pressure is discontinued.). It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the trigger mechanism disclosed by Cataldi to the first probe tip and the battery terminal disclosed by Koslar to reduce the difficulty of engaging the terminals of the probe to the terminals of the battery (See Cataldi, col 2, In 19-22- The difficulty of engaging the terminals of the voltmeter to the terminals of the battery are eliminated by the unique switching means provided by this invention.).

Claim(s) 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Koslar as applied to claim 1 above, and further in view of Fan (US 2014/0092512 A1).
Regarding claim 15, Koslar disclose the battery probe set of claim 1, but fail to disclose wherein the battery probe set is configured to communicatively couple to a battery tester, wherein the battery tester is configured to measure resistances between a range of 400µΩ to 20µΩ via the battery probe set. Fan, drawn to a battery tester discloses wherein the battery probe set (Fig. 1 element 4A, 4B) is configured to communicatively couple to a battery tester (Fig. 1, element 1), wherein the battery tester is configured to measure resistances (para [0007]- a battery tester capable of measuring the internal resistance of a battery is provided; para [0030]- The battery tester 1 comprises a pair of external test probes 4A and 4B.). It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the battery tester disclosed by Fan to the battery probe set disclosed by Koslar to reduce the frequency of replacing over-voltage/over-current protection components (See Fan, para [0006]- hereby significantly reducing the frequency of replacing over-
voltage/over-current protection components. According to the present application). Although Fan doesn't specifically disclose the measure resistances between a range of 400µΩ to 20µΩ via the battery probe set, it would have been obvious to a person having ordinary skill in the art before the effective filing date to have the measure resistances between a range of 400µΩ to 20µΩ via the battery probe set, for when the general conditions of a claim are disclosed by the prior art, it is not inventive to discover an optimum or workable range by routine experimentation (See Fan, para [0006]- the measurement range for voltages of a battery tester is expanded up to 600V or higher, para (0007)- a battery tester capable of measuring the internal resistance of a battery; para (0031)- enable the user to select different measuring functions or ranges). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").
	Regarding claim 16, Koslar disclose the battery probe set of claim 1, but fail to disclose wherein the battery probe set is configured to couple to a battery tester, wherein the battery tester is configured to measure current ranging from 10 to 6000 ampere hours via the battery probe set. Fan, drawn to a battery tester discloses wherein the battery probe set (Fig. 1 element 4A, 4B) is configured to couple to a battery tester(Fig. 1, element 1), wherein the battery tester is configured to measure current (para [0019]- the battery tester described herein further comprises a load current measuring module electrically coupled to the response sensing circuit for measuring a
load current; para [0030]- The battery tester 1 comprises a pair of external test probes 4A and 4B.). It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the battery tester disclosed by Fan to the battery probe set disclosed by Koslar to reduce the frequency of replacing over-voltage/over-current protection components (See Fan, para [0006]- hereby significantly
reducing the frequency of replacing over-voltage/over-current protection components. According to the present application). Although Fan doesn't specifically disclose the measure current ranging from 10 to 6000 ampere hours via the battery probe set, it would have been obvious to a person having ordinary skill in the art before the effective filing date to have the measure current ranging from 10 to 6000 ampere hours via the battery probe set, for when the general conditions of a claim are disclosed by the prior art it is not inventive to discover an optimum or workable range by routine experimentation (See Fan, para [0006]- the measurement range for voltages of a battery tester is expanded up to 600V or higher; para (0019]- the battery tester described herein further comprises a load current measuring module electrically coupled to the response sensing circuit for measuring a load current; para [0031]- enable the user to select different measuring functions or ranges). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").


Claim(s) 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Koslar (US 4210862) in view of Fan (US 2014/0092512 A1) and further in view of Nolan (US 4540940 A) and Jaite et al. (US 2010/0213961 A1), hereafter Jaite.
Regarding claim 17, Koslar discloses a battery test assembly (abstract- A test device for determining the voltage and/or polarity thereof and the amount of current passing through an electric conductor...battery; col 1, In 59-62- Current passage checking devices operate in accordance with the principle that a current is conducted from a voltage source through the electrical conductor which is to be checked)
comprising: a battery probe set (abstract- pencil-like probes), comprising:
a first probe assembly (Fig. 1, upper probe), comprising:
a first housing (Fig. 1 element 1) configured with a first gripping portion (col 2, In 54-55- that side of the handle which is embraced by the hand; col 3, In 60-62- FIG. 1, the test device consists of two handles 1 and 2 which simultaneously represent the 60 housing or housings for the electrical components and electrical lines required in the test device.);
a first probe stem (Fig. 1, right part of element 14) configured to mechanically couple to a first end of the first housing (Fig. 1, left end of element 1) (co! 3, In 66-67- The metal point 14 at one end of the handle 1 serves as contact element; col 4, In 1-2- The same applies to the contact point 15 on the handle 2.);
a first probe tip (Fig. 1, left part of element 14) configured to mechanically couple to a first stem terminus of the first probe stem (col 3, In 66-67- The metal point 14 at one end of the handle 1 serves as contact element); and
a first electronic circuitry configured to conduct electrical current  (col 3, In 60-62- FIG. 1, the test device consists of two handles 1 and 2 which simultaneously represent the 60 housing or housings for the electrical components and electrical lines required in the test device. col 4, In 2-11- The two handles are connected to one another by the cable 16...together with the circuit elements contained in the handle, are wired in accordance with the circuit diagram in FIG. 2; col 4, In 16-25); and
a second probe assembly (Fig. 1, bottom probe), comprising:
a second housing (Fig. 1 element 2) configured with a second gripping portion (col 2, In 54-55- that side of the handle which is embraced by the hand; col 3, In 60-62- FIG. 1, the test device consists of two handles 1 and 2 which simultaneously represent the 60 housing or housings for the electrical components and electrical lines required in the test device.);
a second probe stem (Fig. 1, right part of element 15) configured to mechanically couple to a first end of the second housing (Fig. 1, left end of element 2) (col 3, In 66-67- The metal point 14 at one end of the handle 1 serves as contact element, col 4, In 1-2- The same applies to the contact point 15 on the handle 2.);
a second probe tip (Fig. 1, left part of element 15) configured to mechanically couple to a second stem terminus of the second probe stem (col 4, In 1-2- The same applies to the contact point 15 on the handle 2.);
a second electronic circuitry configured within the second housing (Fig. 1, element 2) (col 3, In 60-62- FIG. 1, the test device consists of two handles 1 and 2 which simultaneously represent the 60 housing or housings for the electrical components and electrical lines required in the test device. col 4, In 2-11- The two handles are connected to one another by the cable 16...together with the circuit elements contained in the handle, are wired in accordance with the circuit diagram in FIG. 2; col 4, In 16-25), the second probe stem and the second probe tip configured to conduct current via a second conductive path (col 1, In 9-15- the passage of current through an electric conductor. The test device consists of two handles connected by an electric cable...which are preceded by a ceramic cold conductor serving as current limiting resistor; col 3, In 66-cal 4, In 2- The metal point 14 at one end of the handle 1 serves as contact element the test device and the line which is to be checked. The same applies to the contact point 15 on the handle 2.), wherein at least one of the first probe tip or the second probe tip is configured with a probe light (col 1, In 28- the light output of two luminescent; col 4, 17-19- The cold conductor 18 is connected in series to the antiparallel arrangement of the luminescent diodes 11 and 12.).
Koslar fails to disclose a battery tester; and a battery probe set communicatively coupled to the battery tester; a first probe plug configured to mechanically couple to an output end of the second housing via a first plug cord, and the second probe tip configured to conduct current between the second probe tip and the first plug cord. Fan, drawn to a battery tester discloses a battery tester (Fig. 1, element 1), and a battery probe set (Fig. 1 element 4A, 4B) communicatively coupled to the battery tester(Fig. 1, element 1) (para [0030]- The battery tester 1 comprises a pair of external test probes 4A and 4B.). It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the battery tester disclosed by Fan to the battery probe set disclosed by Koslar to reduce the frequency of replacing over-voltage/over-current protection components (See Fan, para [0006]- hereby significantly reducing the frequency of replacing over-voltage/over-current protection components. According to the present application). Nolan, drawn to a probe, discloses a first probe plug (Fig. 1 element 44) configured to mechanically couple to an output end of the housing (Fig. 2, element 12) via a first plug card (Fig. 2, element 40); current between the probe tip (Fig. 1, element 26) and the first plug cord. It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the plugs and cords disclosed by Nolan to the first and second circuitries and the second housing disclosed by Koslar to facilitate and expedite testing (See Nolan, col 1, In 36-37).
Regarding claim 18, Koslar in view of Fan and further in view of Nolan disclose the battery test assembly of claim 17, but fail to disclose the first probe tip is configured to be replaceable between first probe tips with conductive pins of different angles relative to the first probe stem. Nolan discloses wherein the first probe tip is configured to be replaceable between first probe tips (Fig. 1 element 20, 22, 24) with conductive pins (Fig. 1, element 26, 28, 30) of different angles relative to the first probe stem (Fig. 2, element 18) (col 2, In 24-30- Body member 12 has a threaded stud 18 mounted in one end thereof which is adapted to threadably receive any of the probes 20, 22 or 24...Probe 20 includes an angularly extending tip 26 while the tip 28 of probe 22 is straight. Tip 30 of probe 24 is flexible to enable the probe). It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine replaceable tips disclosed by Nolan to the tip disclosed by Koslar to facilitate and expedite testing (See Nolan, col 1, In 36-37).
Regarding claim 19, Koslar in view of Fan and further in view of Nolan disclose the battery test assembly of claim 18, but fail to disclose wherein at least one of the first probe stem or the second probe stem is configured to be replaceable between probe stems of different lengths. Jaite, drawn to a probe, discloses probe stem is configured to be replaceable between probe stems of different lengths (Fig. 2B shows probe stems of different lengths; para (0006]- a probe detachably coupled to the handle's first end; para (0029]- The probes 118 can include a standard probe 115A, an extended reach probe 118B, a piercing probe 118C, or a precision probe 118D. However, any probe of any size or configuration can be used.). It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine replaceable between probe stems of different lengths, disclosed by Jaite, to the first probe stem or the second probe stem disclosed by Koslar to broaden the usage in various testing situation (See Jaite, para [0029]- FIG. 2B illustrates the various probes 118 that can be used in the various embodiments of the invention.).

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art has been found that meets alone or in combination the limitation of claim 12 calling for a battery probe set, comprising: the conductive pin further includes a sawtooth ring.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968. The examiner can normally be reached 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARESH PATEL/Primary Examiner, Art Unit 2858                                                                                                                                                                                                        



December 3, 2022